OPINION — AG — ** PUBLIC UTILITIES — LATE CHARGES — STATE AGENCIES ** A REGULATED PUBLIC UTILITY IN OKLAHOMA IS 'NOT' ENTITLED TO CHARGE AND COLLECT A LATE PAYMENT PENALTY, AS PROVIDED IN THE OKLAHOMA CORPORATION COMMISSION RULES, AGAINST AN AGENCY OF THE STATE OF OKLAHOMA, WERE SUCH AN AGENCY FAILS OR NEGLECTS, BY THE DUE DATE SPECIFIED ON THE UTILITY BILL, TO TENDER PAYMENT FOR UTILITY SERVICES PROVIDED TO THE STATE. HOWEVER, SUCH A UTILITY MAY BE ENTITLED TO COMPENSATION FOR ANY SUCH DELAYED PAYMENT BY PURSUING ITS REMEDIES UNDER 1983 OKLA. SESS. LAWS, P. 1167 (HOUSE JOINT RESOLUTION NO. 1010) (LATE CHARGES, PUBLIC FINANCE, PUBLIC CONTRACTS, BILLS, DUE DATE, PAST DUE, LATE PAYMENT, GOVERNMENTAL AGENCY, CLAIMS, DIRECTOR OF STATE FINANCE, RECOVERY) CITE: ARTICLE IX, SECTION 18, OPINION NO. 71-293, OPINION NO. 79-099 (JAMES B. FRANKS)